Citation Nr: 1827890	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a right shoulder disorder.

2.  Entitlement to service connection for a psychiatric disorder, characterized as major depressive disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1998 to April 1999, and from December 2003 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran is claiming service connection for an acquired psychiatric disorder.  During the course of this appeal, his psychiatric symptoms have been diagnosed as depression and insomnia.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's right shoulder disability has been characterized by pain with some limitation of motion; limitation of motion midway between the side and shoulder level, ankylosis, or impairment of the humerus, clavicle, and/or scapula have not been shown.

2.  It is at least as likely as not that the Veteran's psychiatric disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right shoulder disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5201 (2017).  

2.  The criteria for service connection for an acquired psychiatric disorder, characterized as major depressive disorder, have been met.  38 U.S.C. §§ 1110, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran is seeking an increased rating for his service-connected right shoulder disorder.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is seeking an increased rating for his right (dominant) shoulder disability, which is currently rated at 20 percent under 38 C.F.R. § 4.71a, DC 5201 (addressing arm limitation of motion).  In order to warrant a rating in excess of 20 percent for a disability based on limitation of motion to the dominant shoulder, the evidence must show:
* Favorable ankylosis, with adduction to 60 degrees, can reach mouth and head (30 percent under DC 5200); or,
* Arm limitation of motion midway between side and shoulder level (30 percent under DC 5201).
See 38 C.F.R. § 4.71a.

After a review of the evidence of record, the Board determines that a rating in excess of 20 percent is not warranted for the period on appeal.  Specifically, in a December 2010 VA examination, the Veteran reported intermittent numbness and daily pain with activity and flare-ups.  On examination, his range of motion was 175 degrees of flexion, 90 of abduction, 70 degrees of external rotation, and 88 degrees of internal rotation with pain on motion.  There was no evidence of ankylosis, dislocation, or instability.  

Similarly, in a March 2015 VA examination, the Veteran reported constant mild pain in his right shoulder that increased in severity after working out and during flare-ups.  He also stated that he lost the ability to raise his arm completely over his head.  On examination, his range of motion was 165 degrees of flexion and abduction, 75 degrees of external rotation, and 80 degrees of internal rotation with pain on flexion and external rotation.  The examiner noted that the Veteran was unable to reach for items overhead.  There was no functional limitation after repetitive motion, and ankylosis was not shown.  

When considering these ratings, the Board has considered the impact of functional loss in the Veteran's right shoulder due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 206-07 (1995).  In this case, the Veteran has complained that he is limited in performing activities of daily living due to fatigue, pain, and weakness.  Specifically, that his pain limits activities such has his ability to lift and reach objects overhead.  However, while the Veteran experiences the aforementioned symptoms, overall, it does not appear that these symptoms result in additional and significant functional loss, and his complaints are adequately contemplated in the ratings he currently receives.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-43 (2011) (pain must affect some aspect of the normal working movements of the body such as strength, speed, coordination or endurance).  Here, the December 2010 and March 2015 VA examiners did not find any additional loss of motion or functioning after flare-ups, repetitive testing, or weight bearing that would warrant a higher rating.  

The Board has also considered whether a separate rating may be warranted for any instability or deformity of the shoulder joint under 38 C.F.R. § 4.71a, DCs 5202 or 5203.  However, the evidence of record does not indicate that a separate compensable rating is warranted.  Specifically, at his VA examinations in December 2010 March 2015, the examiners determined that while the Veteran had a past history of chronic instability, he did not currently have instability in his right shoulder.  Moreover, there was no evidence of malunion to the clavicle or scapula and/or moderate deformity of the humerus.  

Additionally, the Board acknowledges that the Veteran has a past history of shoulder instability in his private treatment records - as reflected in his May 2010 and May 2014 treatment records.  However, the Board finds that there is no clinical evidence of instability, dislocations, malunion, and/or deformity to the shoulder joint that would warranted a separate compensable rating during the period on appeal.  Therefore, a separate rating based on any sort of instability is not warranted.  

In considering the appropriate disability ratings, the Board has also considered the statements from the Veteran that his shoulder disorder is worse than the ratings he currently receives, including that his disorder causes impairment with his activities of daily living.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his service-connected disabilities according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right shoulder disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that the Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issue on appeal, including shoulder pain that causes limitations to his activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his shoulder disability, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, the Veteran is currently employed full-time as a truck driver and he does not assert, and the record does not suggest, that his service-connected right shoulder disorder renders him unemployable.  As such, Rice is inapplicable in this case.

Service Connection

The Veteran has claimed entitlement to service connection for a psychiatric disorder.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's psychiatric disorder.  

Specifically, in conjunction with the competent and credible statements from the Veteran, VA has confirmed that the Veteran's unit was attacked by mortars during his service in Iraq, and that his team leader was killed during this attack.  Next, the post-service medical evidence, in conjunction with the credible statements from the Veteran and his wife, reflect that the Veteran was diagnosed with depression and insomnia shortly after service, and that his psychiatric symptoms have been continuous.  Further, the March 2015 VA examiner indicated that the change in the Veteran's personality upon his return from Iraq is "consistent with the development of a depressive disorder."  

The Board notes that the negative medical evidence includes the opinions from the March 2015 VA examiner, which indicate that there is no evidence the Veteran's "current diagnosis had its onset during military service."  However, the Board determines that these opinions are less probative because while the examiner discussed the onset of the Veteran's psychiatric disorder, he failed to address or discuss if the Veteran's psychiatric disorder is actually related to service.  Moreover, it appears that the examiner based his opinions entirely on the fact that the Veteran did not have documented treatment during service, and did not address the credible and competent statements from the Veteran and his wife regarding the onset and nature of the Veteran's psychiatric symptoms.  As a result, the Board finds that the evidence is in relative equipoise to support service connection given that the onset of his symptoms occurred during and/or shortly after service.  

Therefore, the Board concludes that the weight of the evidence supports service connection for an acquired psychiatric disorder, or at the very least, the evidence is in equipoise and service connection should be granted.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)). 

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Additionally, the Veteran has been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for a right shoulder disorder is denied.

Service connection for an acquired psychiatric disorder, characterized as major depressive disorder, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


